Citation Nr: 9920821	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  94-33 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

Entitlement to service connection for a skin rash.

Entitlement to service connection for a skin rash as a 
chronic disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1983 to 
June 1983 and from November 1990 to May 1991. He served in 
the Southwest Asia theater of operations from January 9, 1991 
to April 25, 1991.  This appeal arises from a February 1997 
rating decision of the White River Junction, Vermont, 
regional office (RO) that denied service connection for a 
skin rash.  The claim was developed subsequently to include 
the issue of entitlement to service connection for a skin 
rash as a chronic disability resulting from an undiagnosed 
illness.  

The Board of Veterans' Appeals (Board) notes that the veteran 
initially indicated that he wished to appear for a personal 
hearing before a member of the Board at the local RO.  
However, in a statement received in June 1997, this request 
was withdrawn.

A review of the record shows that the veteran also appealed 
the RO's denial of service connection for a psychiatric 
disorder and the assignment of a 10 percent disability 
evaluation for service-connected arthritis of the lumbar 
spine.  However, by a rating action dated in March 1998, 
service connection for post-traumatic stress disorder (PTSD) 
was granted.  The appeal for a rating in excess of 10 percent 
for service-connected arthritis of the lumbar spine was 
withdrawn by the veteran in March 1998.  Thus, in light of 
the aforementioned development, those issues are no longer 
the subject of appellate review.



FINDINGS OF FACT

1.  The veteran has been presently diagnosed as having 
seborrheic dermatitis and eczematous dermatitis.

2.  There is no competent medical evidence linking the 
veteran's dermatitis condition with any incident, disease, or 
exposure that occurred during his military service.

3.  The veteran's claim for service connection for a skin 
rash is not plausible.

4.  As he veteran has been most recently diagnosed as having 
seborrheic dermatitis, the allegation that the veteran's skin 
rash results from an undiagnosed illness is not supported by 
evidence which would render the claim plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
rash is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for a skin 
rash as a chronic disability resulting from a undiagnosed 
illness is not well grounded.  38 U.S.C.A. § 1117 (West 1991 
and Supp. 1999); 38 C.F.R. § 3.317 (1998); VAOPGCPREC 
4-99 (May 3, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination is not on record.  
Service medical records contain no reference to complaints, 
treatment, or diagnosis of a skin disorder.  With the 
exception of birthmark on his upper left arm, the veteran's 
skin was noted to be normal at his discharge examination.  He 
denied a history of skin diseases, rashes, skin infections, 
or sores.

In January 1993, the veteran filed a claim for service 
connection for multiple conditions including a skin rash.

The veteran was afforded a VA general medical examination in 
February 1993.  He complained of a rash that covered his 
entire body.  He said he developed little welts that were 
pruritic in nature and slightly erythematous.  He denied 
having pustules.  The veteran stated the rash had been 
present since his return from Saudi Arabia.  He remarked that 
the rash had disappeared since he started taking Prozac.  On 
examination, there were several small lipomas over the back.  
There was no evidence of any rash.

Medical records from the White River Junction VA Medical 
Center (VAMC) and Walter J. Griffith, M.D., dated from June 
1990 to January 1993 were associated with the claims folder.  
Those records reveal the veteran was followed for complaints 
of chronic low back pain.  A January 1993 treatment report 
from the White River Junction VAMC noted that the veteran 
complained of a lump on his back for the past six (6) years 
and a rash since 1991.

Service connection for a skin rash was denied in April 1993.  
The RO found that there was no evidence that the veteran 
currently suffered from a chronic skin rash disability.

Additional medical records from the White River Junction VAMC 
dated from March 1993 to December 1993 show that the veteran 
received evaluations and treatment for, but not limited to, 
low back pain, a psychiatric disorder, and a skin rash.  
Notably, the veteran sought an evaluation for a skin rash in 
March 1993.  A consultation report from the dermatology 
clinic indicated that the veteran gave a history of an 
intermittent transient rash on his arms and legs since 
returning from the "Gulf."  He stated that he had "always" 
had a dry scalp.  He remarked that his chest rash had flared 
up a lot during the previous summer.  He said the rash was 
currently active.  On examination, there were a few pink-
orange papules and mild scaling on the middle chest.  There 
was also diffuse scalp xerosis with some occasional scaling 
and patchy erythema.  There was some macular 
hyperpigmentation but no scars.  The impression was 
seborrheic dermatitis of the scalp and chest and mild 
eczematous dermatitis of the arms with mild post-inflammatory 
hyperpigmentation.

In a statement received in April 1994, the veteran contended 
that he was exposed to radiation during his military service.  
He said he was involved in the inspection of Iraqi tanks that 
had been irradiated by ammunition used by the American 
forces.  He maintained he had "hundreds of moles" coming 
out of his body, and that he suffered from a recurrent, 
intermittent skin rash.  The veteran stated he never had a 
skin rash prior to his military service.  He contended that 
his skin problem could have been caused by his exposure to 
radiation.

The veteran was afforded a VA general medical examination in 
May 1994.  Again, he claimed that his problem with moles and 
skin rashes was the result of his exposure to an 
environmental hazard.  He stated he was exposed to depleted 
uranium because he climbed over Iraqi tanks during his off-
duty hours.  He said he was also exposed to a significant 
amount of smoke and crude oil.  On examination, the veteran 
had one (1) small area of tinea with a small satellite patch 
on the anterior chest.  There was no other evidence of a 
rash.  He also had multiple freckles over the back and two 
(2) benign moles.  The diagnosis was tinea of the anterior 
chest.

In July 1994, service connection was denied for a skin 
condition to include moles, fibroma, seborrheic dermatitis, 
and tinea as secondary to possible exposure to radioactive 
ammunition.  The RO found no evidence that any skin condition 
currently suffered by the veteran was related to his military 
service.

The veteran was afforded a personal hearing before the RO in 
October 1994.  He stated that he suffered from a recurring 
skin condition, and that that condition had been caused by 
this exposure to environmental hazards.  He said his skin 
condition started a few months after his 1991 discharge from 
service.  He asserted that he did not have a problem with his 
skin prior to his service in the Gulf.  The veteran 
maintained that he had the same rash as many of his comrades.  
He said his skin rash was worse in the summer.  He stated 
that he had sought treatment through the VA, but that he had 
derived little relief from the medication he had been given.

Medical records from the White River Junction VAMC dated from 
February 1994 to October 1994 were associated with the claims 
folder.  Those records show that the veteran received 
treatment for low back pain and a psychiatric disorder.

In October 1994, the veteran underwent a VA dermatology 
examination.  He said he suffered from a skin condition due 
to his service in the Persian Gulf.  The veteran continued to 
have remnants of tinea in the mid-sternal area.  There were 
no other lesions on his body.  The diagnosis was tinea of the 
anterior chest.  The examiner noted that tinea was a "fungal 
infection."

The hearing officer denied service connection for a skin rash 
in May 1995.  He held that there was no medical evidence 
relating any present skin disorder suffered by the veteran to 
his military service.  Moreover, the hearing officer 
indicated that the veteran's skin problem had been diagnosed 
as tinea which was a fungal condition and therefore could not 
be attributed to exposure to any environmental hazard.

In a letter dated in August 1996, the RO informed the veteran 
that it would be reviewing his claim for disability benefits 
based on Persian Gulf War service.  He was advised that he 
could submit medical and nonmedical evidence to establish his 
claim.  A listing of this medical and non-medical evidence 
was provided to the veteran.

A letter was received from the veteran's wife in December 
1996.  Since returning from the Gulf, she stated the veteran 
had had a severe rash that covered his body.  She said he 
currently had a rash on his chest.

Additional medical records from the White River Junction VAMC 
dated from January 1995 to January 1998 show that the veteran 
continued to receive evaluations and treatment for, but not 
limited to, PTSD, low back pain, and hypertension.  In 
January 1995, the veteran was seen for complaints of a 
migratory rash, fatigue, headaches, and joint pain.  He said 
he had been suffering from those symptoms since his return 
from the Southwest Asia theater of operations.  He was 
concerned as to whether there was a correlation between his 
Gulf service and his symptoms.  There was a patch of papules 
on the anterior base of the left chest.  The veteran was 
diagnosed as having a rash.  A steroid cream was prescribed.  
There were no other findings pertaining to a skin condition.

In March 1998, service connection for a skin condition was 
denied.  The RO indicated that the veteran's claim that his 
skin condition was due to an undiagnosed illness had been 
denied because the condition had been ascribed to a known 
clinical diagnosis of dermatitis/eczematous.  A known 
clinical diagnosis was held to preclude entitlement under 38 
C.F.R. § 3.317, compensation for certain disabilities due to 
undiagnosed illnesses.  The RO also determined that there was 
no evidence of record that demonstrated that any existing 
skin condition was related to the veteran's military service.  
The veteran was furnished a supplemental statement of the 
case (SSOC) dated in March 1998.  The SSOC included the 
provisions of 38 C.F.R. § 3.317.

The veteran was afforded another VA dermatology examination 
in July 1998.  Following a review veteran's medical records, 
the examiner stated that the veteran had not sought treatment 
for his skin rash since March 1993.  She observed that he had 
been diagnosed as having seborrheic dermatitis at that time.  
The veteran provided a detailed account of his alleged 
inservice exposure to environmental hazards.  He said his 
skin problems began approximately one (1) month after he 
arrived in the Gulf.  He stated that the temperatures were 
between 90 and 125 degrees Fahrenheit, and that he was only 
allowed to bathe every two (2) weeks.  He indicated that he 
broke out with red bumps on his chest.  The veteran remarked 
that exposing the rash to the sun and resuming proper hygiene 
practices helped a great deal to clear up the rash.  He 
stated he continued to experience a rash that would wax and 
wane every few months.  He said his last breakout had been 
three weeks ago.  He reported that he did not usually seek 
professional medical treatment for his skin rash.  

On examination, the veteran had three or four erythematous 
plaques on his central chest with mild scaling.  No other 
rashes were noted.  The diagnosis was seborrheic dermatitis.  
The examiner stated that seborrheic dermatitis was caused by 
an overgrowth of yeast that normally lived on the surface of 
the skin.  She said sweating and excessive warmth, conditions 
consistent with his Gulf service, were often the cause of 
this overgrowth.  However, the examiner opined that the 
veteran's seborrheic dermatitis was "not related to his 
service in the Army."

In August 1998, service connection for a skin rash was 
denied.  A SSOC was mailed to the veteran that same month.

II. Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 
3 Vet. App. 261, 262-263 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  When the 
question involved does not lie within the range of common 
experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Id.  At 495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the U.S. Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).

A.  Direct Basis

Here, there is no medical evidence to establish a causal link 
between the veteran's military service and his diagnosed 
seborrheic dermatitis and eczematous dermatitis.  The veteran 
has not offered any medical opinion that attributes his 
current skin disorder to any incident or exposure that 
occurred during his military service.  The veteran's opinion 
that his dermatitis condition is etiologically related to his 
military service does not meet the designated standard.  As 
indicated in Espiritu v. Derwinski, questions of medical 
diagnosis or causation require the expertise of a medical 
professional.  Moreover, the report of the veteran's July 
1998 VA dermatology examination expressly indicated that the 
veteran's seborrheic dermatitis was "not related to his 
service in the Army."  The Board also notes that the 
veteran's service medical records contain no findings of 
complaints, treatment, or diagnosis of dermatitis or any 
other skin disorder.  In other words, there is no evidence 
that the veteran had a chronic skin rash in service.

Even if the evidence fails to demonstrate the applicability 
of the chronicity provision of § 3.303(b), a VA claimant may 
still obtain the benefit of § 3.303(b) by providing evidence 
of continuity of symptomatology.  Evidence of continuity is 
determined by symptoms not treatment.  Since a lay person 
would not be competent to determine the existence of 
seborrheic dermatitis and/or eczematous dermatitis for VA 
purposes, medical evidence is required to demonstrate a 
relationship between the veteran's current dermatitis 
condition and any symptoms that existed post-service.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Layno v. Brown, 6 
Vet. App. 465 (1994).  No such medical evidence has been 
submitted in this case.


B.  Resulting from an Undiagnosed Illness

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  The revised regulations are as 
follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1998).

At present, the Court has not ruled on what constitutes a 
well grounded claim under 38 U.S.C. § 1117 and 38 C.F.R. § 
3.317 for Gulf War veterans seeking compensation for certain 
disabilities due to undiagnosed illnesses.  However, the VA 
General Counsel recently issued an precedential opinion on 
this subject.  In summary, the General Counsel held that a 
well grounded claim for compensation under 38 U.S.C. § 1117 
(a) and 38 C.F.R. § 3.317 generally requires the submission 
of some evidence of these four elements: 

(1)  active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf war; 

(2)  the manifestation of one or more 
signs or symptoms of undiagnosed illness; 

(3)  objective indications of chronic 
disability during the relevant period of 
service or to a degree of disability of 
10 percent or more within the specified 
presumptive period; and 

(4)  a nexus between the chronic 
disability and the undiagnosed illness.  

VAOPGCPREC 4-99 (May 3, 1999).

The veteran's claim concerning service connection for a skin 
rash as a chronic disability resulting from an undiagnosed 
illness is also not well grounded.  The claims file indicates 
that he has been clinically diagnosed as having seborrheic 
dermatitis.  In paragraph 15 of the aforementioned 
precedential opinion, the General Counsel stated that

. . . for purposes of establishing a well 
grounded claim, we conclude that a 
claimant ordinarily must submit some 
evidence indicating either that his or 
her illness is incapable of diagnosis or, 
at minimum, that physicians providing 
treatment or examination of the illness 
have not attributed it to a known 
diagnosis.  

VAOPGCPREC 4-99 (May 3, 1999).  

Again, the claims file reflects that the veteran's skin 
symptoms have been most recently diagnosed as seborrheic 
dermatitis.  He has not submitted evidence that his skin rash 
symptoms are the manifestations of an undiagnosed illness.  
In light of the above evidence, the Board finds that the 
veteran's claim concerning service connection for a skin rash 
as a chronic disability resulting from an undiagnosed illness 
is not well grounded.


ORDER

Entitlement to service connection for a skin rash is denied.

Entitlement to service connection for a skin rash as a 
chronic disability resulting from an undiagnosed illness is 
denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

